Citation Nr: 1104595	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for schizoaffective 
disorder, depressive type, currently rated as 70 percent 
disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to November 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 70 percent 
rating for schizoaffective disorder, depressive type, and denied 
TDIU.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's schizoaffective disorder, depressive type, does not 
result in total social and occupational impairment.   


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
schizoaffective disorder, depressive type, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9211 (2010).



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 70 percent rating for 
his disability under DC 9211, which applies to schizoaffective 
disorder.  38 C.F.R. § 4.130 (2010).

Under Diagnostic Code 9211, a 70 percent rating is assigned for a 
mental disorder (including schizoaffective disorder, depressive 
type) when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9211 (2010).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).   

Post-service VA records dated from March 2008 to October 2008 
show that the Veteran received intermittent treatment for his 
psychiatric disorder.  A September 2008 treatment record 
indicates that the Veteran had lived alone since his medical 
discharge from service because he could not deal with other 
people.  The Veteran complained of some visual hallucinations 
that were sometimes disturbing but stated that he was usually 
able to recognize them as delusional and that they were not 
threatening or endangering in other ways.  He denied any suicidal 
or homicidal ideation and had chronic sleep impairment.  The 
Veteran maintained that he did not take any medication for his 
symptoms and that he had instead managed his symptoms through a 
controlled and low-stress environment.  He reported that he lived 
in a rural setting and had contact with a neighbor and family as 
well as a community church that he attended a few times.  The 
physician noted that the Veteran generally described supportive 
family relationships.  He diagnosed the Veteran with 
schizoaffective disorder, not otherwise specified, and assigned a 
Global Assessment of Functioning (GAF) score of 36 due to 
impairment in reality testing.  

On VA examination in August 2008, the Veteran's primary complaint 
was that of dizziness.  He denied any current symptoms of 
depression, anxiety, or any other type of psychiatric 
disturbance.  He reported that following the death of a very 
close friend in the 1990s, he had a very serious depressive 
episode in which he isolated himself, stopped eating, and became 
very weak and depressed.  He stated that he was able to pull out 
of the depression when he bought a horse and went through the 
process of taking care of and feeding her.  He maintained that he 
had not taken any medication for any psychological issues for 
many years.  He reported that he lived by himself in the country 
with four horses, two cats, and one chicken.  He stated that he 
enjoyed being out away from crowds and that he enjoyed his 
current life.  He also reported that he had not been employed for 
many years.  He asserted that he had a lack of energy and that he 
had trouble doing things because of his current dizziness.  

Examination revealed the Veteran to be casually groomed and 
slightly disheveled-looking.  He was cooperative and made good 
eye contact.  His mood was euthymic, and he had affect that was 
appropriate to content.  He was oriented in all spheres and had 
normal speech.  He had logical and tight thought processes and 
associations with no loosening of associations or confusion 
noted.  There was no evidence of current delusions, 
hallucinations, or suicidal or homicidal ideation.  The Veteran's 
insight and judgment were deemed to be good.  The examiner 
diagnosed the Veteran with schizoaffective disorder, depressive 
type, and assigned a GAF score of 61.  The examiner noted that 
the Veteran's functional limitations at this point appeared to be 
impacted more from his dizziness and decreased energy than from 
any current psychological symptoms.  The examiner noted that the 
Veteran had adapted his social functioning well to fit with his 
symptoms in that he would have one or two close friends and 
tended to isolate most of the time.   

The Veteran also submitted an April 2008 lay statement from a 
friend (J.G.) in support of his claim.  The friend stated, in 
pertinent part, that in the 30 years that he had known the 
Veteran, he had been unable to hold down a job.  He also reported 
that the Veteran had suffered from bouts of depression through 
the years and that he had not always gotten enough to eat.  

The August 2008 VA examination assigned a GAF score of 61, and a 
September 2008 VA treatment visit assigned a GAF score of 36.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 61 indicates some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (occasional truancy, or theft 
within the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 36 
indicates some impairment in reality testing or communication 
(speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).  

The Board finds that past VA examinations and VA treatment 
sessions have tended to show that the Veteran's schizoaffective 
symptoms have been severe in nature.  However, the evidence does 
not show that the Veteran had grossly impaired thought processes 
or communication; grossly inappropriate behavior; persistent 
delusions or hallucinations; persistent danger of hurting self or 
others; disorientation to time, place, or space; intermittent 
inability to perform activities of daily living; or memory loss 
for names of close relatives, own occupation, or own name.  
Although the Veteran has been noted to suffer from visual 
hallucinations, these hallucinations are occasional and are not 
considered to be persistent.  The Board finds that the Veteran's 
symptoms do not appear to have increased to such an extent that 
he is totally disabled by his schizoaffective disorder, 
depressive type.  Accordingly, the Board finds that his symptoms 
related to schizoaffective disorder, depressive type, have not 
worsened to the extent that an increased rating is warranted.

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating than any higher rating.  The evidence does not support a 
finding of total occupational or social impairment.  While 
treating physicians have reported that the Veteran experiences 
some visual hallucinations, he does not have grossly impaired 
thought processes or communication.  Assessments of his condition 
have not shown that he has grossly inappropriate behavior, nor do 
the findings support the conclusion that the Veteran has memory 
loss for the names of close relatives or his own name or spatial 
disorientation.  Although he has been noted to neglect his 
personal appearance and hygiene at times, he did not have an 
overall inability to perform daily living activities and personal 
appearance and hygiene.  While his symptoms have been noted to 
interfere in his ability to relate to others, these factors alone 
are not sufficient to warrant an increased rating of 100 percent 
for his schizoaffective disorder, depressive type.  The Board 
finds that a rating in excess of 70 percent is not warranted.  

Indeed, crucially, the evidence does not show that the Veteran's 
schizoaffective disorder has resulted in total social impairment.  
In so finding, the Board has fully considered the Veteran's 
assertion that he leads a life in virtual social isolation, which 
results in him leaving his home on an extremely limited basis.  
However, the April 2008 statement from J.G. documents his 30 year 
friendship with the Veteran.  The VA examination also indicated 
that the Veteran had adapted well to his psychiatric disability, 
which included maintain few but close relationships.  The 
September 2008 treatment report similarly noted that the Veteran 
maintained social contact with his family, which was described as 
supportive, and that he also attended church on an occasional 
basis.  Therefore, while his schizoaffective disorder is clearly 
debilitating and results in limited socialization, the totality 
of record shows that the Veteran does enjoy the ability to 
maintain some positive and meaningful social relationships.  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's schizoaffective disorder, 
depressive type, does not warrant a rating in excess of 70 
percent for all periods under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected psychiatric disability.  Ordinarily, 
the VA Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's psychiatric disability was applied to the applicable 
rating criteria and case law.  Although the applicable criteria 
provide for a higher (100 percent) rating, the Board fully 
explained why the higher rating was not warranted.  Given that 
the applicable schedular rating criteria are more than adequate 
in this case, the Board need not consider whether the Veteran's 
psychiatric disability picture includes exceptional factors.  
Referral for consideration of the assignment of a disability 
evaluation on an extraschedular basis is not warranted.  See 
Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2008; a rating decision 
in August 2008; and a statement of the case in March 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the October 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  

The Veteran was also provided with a VA examination relating to 
his in August 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's psychiatric disability since the August 2008 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination report to be thorough and adequate 
upon which to base a decision with regard to the Veteran's claim.  
The VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

A rating greater than 70 percent for schizoaffective disorder, 
depressive type, is denied.  



REMAND

Additional development is needed prior to further disposition of 
the claim for a TDIU.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 70 percent rating 
for schizoaffective disorder, depressive type.  The combined 
disability rating is 70 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2010).  Therefore, he meets the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2010).  The issue then is whether the Veteran's service-
connected disability prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned. 

On VA examination in August 2008, the examiner gave the following 
opinion regarding the Veteran's unemployability: "The mental 
illness symptoms reported currently would not preclude some types 
of employment; however, it is unlikely that employment 
opportunities involved in significant customer contact or 
significant coworker contact would be very difficult."  It is 
unclear to the Board what the VA examiner is conveying with the 
abovementioned statement.  The Board finds that an addendum 
opinion, preferably from the same VA examiner, is needed to 
clarify whether the Veteran, solely as a result of his service-
connected schizoaffective disorder, is no longer able to be 
employed or whether he is more generally unemployable.  The VA 
examiner should clarify whether the Veteran's schizoaffective 
disorder would not preclude some types of employment.  The 
examiner should also clarify whether employment opportunities 
involving significant customer or co-worker contact would be 
difficult for the Veteran.  Therefore, the prudent and thorough 
course of action is to afford the Veteran an addendum opinion, 
preferably from the VA examiner who examined him in August 2008, 
to ascertain the impact of his service-connected disability on 
his unemployability. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrange for the VA examiner who 
examined the Veteran in August 2008 to 
review the Veteran's claims file and 
render an addendum opinion.  If the August 
2008 VA examiner is not available, 
schedule the Veteran for an examination to 
ascertain the impact of his service-
connected disability on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  

In either instance, the examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disability (schizoaffective 
disorder, depressive type) without 
consideration of his nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.  Specifically, the examiner's 
opinion should include determinations as 
to 1) whether the Veteran's 
schizoaffective disorder would not 
preclude some types of employment and 2) 
whether employment opportunities involving 
significant customer or co-worker contact 
would be difficult for the Veteran.  

The rationale for any opinion should be 
provided.  The examiner should reconcile 
the opinion with other medical opinions of 
record.   The examiner cannot provide an 
opinion without resorting to mere 
speculation such should be stated with 
supportive findings.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The Veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. § 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


